Title: To Benjamin Franklin from Ephraim Brown, 25 August 1766
From: 
To: 


Respected Sir
Philada. Aug. 25, 1766
By Capt. Friend I wrote you an Account of the Decease of your worthy Brother; now I am sorry to inform you of the Death of his dear Wife, who departed this Life on Thursday the 14th Instant, after a short Illness in the Bloody Flux, by which I am bereaved of the best of Parents, and sincerest Benefactors; and should look upon myself as a poor unfortunate destitute young Fellow, were it not for the Confidence I put in the good Mr. Franklin, whose Friendship has been always my Study to preserve, and I hope shall never forfeit. With a grateful Heart I now return you Thanks for all past Favours, and beg a Continuance of them. I shall always acknowledge your generous offer in putting me into a Printing Office in London for my Improvement; and as I have now nothing to hinder me from embracing it, shall be glad to see you in London, if you please to write me a Line. I mention’d to Mr. Hall my Inclination of going to London, and he approv’d of it, and offer’d me Letters to his Friend Mr. Strahan, which I took very kind. I am now going to resign the Post-Office to Mr. Thos. Foxcroft, after doing the Business of two Years (I hope to Satisfaction)—Mr. Foxcroft appears to be a very good Man, and much of a Gentleman, and I doubt not will fill the Vacancy with Judgment and Honour. I intended to have work’d with Mr. Hall till I had a Letter from you; but there is a young Man just arriv’d from London, with a Recommendation from Mr. Hall’s Correspondent, so there is at present no Room for me; but Mr. Hall says that the Man has wrote to Virginia, and if he meets with proper Encouragement, will set up his Business there: If so, he will employ me.
After your Brother died, your Sister shewd me his Will, wherein he left all he had to her. She told me that all her Relations were dead, that she should leave what she had, to me, and hop’d I should make a good Use of it; but She was taken ill in so short a Time, before she had administered, or settled any of her Business, that she made no Will, and became delirious, before she scarce knew her Danger; by Reason of which I am deprivd of a Matter, which (tho’ small) might have been of Service to me. In about 4 Weeks Time I shall go to New England, and shall be gone about 7. Mrs. Franklin, and Miss Sally are well, and I suppose write.
I have no further to write, so beg leave to subscribe myself, Your most obliged Humble Servant
E Brown.
To Benja Franklin, Esqr
